Citation Nr: 1031327	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 1954, 
with subsequent periods of active duty for training (ACDUTRA) in 
the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 1986, the Veteran filed a claim for service connection 
for a rash on his left foot, upper legs, and both arms.  The RO 
denied service connection in an October 1986 rating decision, 
finding that the Veteran's in-service rash was acute and 
transitory.  In January 1995, the Veteran filed a claim for 
service connection for a rash in his groin area.  In a September 
1995 rating decision, the RO found that new and material evidence 
had not been received to reopen a previously denied claim of 
service connection for a skin condition.  In May 2003, the 
Veteran requested that his groin rash claim be reopened.  The RO 
declined to reopen the claim in a September 2003 rating decision.

The Veteran was scheduled for a July 2007 Board hearing but did 
not appear or indicate any desire to reschedule.

On appeal in February 2008, the Board reopened the claim of 
service connection for a skin disorder and remanded the case for 
a VA dermatology examination.  The Veteran was scheduled for an 
examination on March 29, 2010 but failed to report.  He received 
notice of the examination in a letter dated March 24, 2010.  

The issues of service connection for a bilateral shoulder 
condition, asbestosis, and an eye disorder, as well as the 
issue of a higher rating for bilateral hearing loss, have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



FINDING OF FACT

The Veteran failed, without good cause, to report for a VA 
examination which was necessary to determine whether any present 
pathology on the skin of the groin and/or trunk is consistent 
with the rash that was treated in service.  Accordingly, the 
claim is rated on the evidence of record, and the preponderance 
of the evidence is against service connection.


CONCLUSION OF LAW

The criteria for service connection for a skin condition have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R.  
§§ 3.303, 3.655(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a letter 
dated July 2003.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the opportunity 
to give testimony before the Board.  The Veteran was scheduled 
for an examination in March 2010 but failed to report.  The 
record does not show that he attempted to reschedule or offer 
good cause for having failed to report.  The duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Under VA regulations, it is incumbent upon the 
veteran to submit to a VA examination if he is applying for, or 
in receipt of, VA compensation or pension benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet 
his obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. App. 
480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  The Veteran has not 
satisfied his responsibilities in the development of his claim.  

A Social Security Administration (SSA) inquiry dated May 2003 
contains a disability onset date of April 25, 1988.  On a January 
2003 income-net worth and employment statement, the Veteran 
indicated that he was receiving benefits from the Social Security 
Administration other than SSI or Railroad Retirement Board.  The 
duty to assist extends to obtaining SSA records where they are 
relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  A July 1988 Department of 
Labor document establishes that the Veteran injured his back on 
April 25, 1988.  These records are not relevant to the instant 
claim.  Hence, it is not necessary to obtain SSA records.

Finally, the Veteran has indicated that Dr. J.E.T. treated him 
for a skin condition from 1988 to the present.  See March 2009 
Form 21-4142.  The Appeals Management Center (AMC) requested 
treatment records from the doctor in letters dated October 2009 
and April 2010.  No response was received.  In April 2010, the 
AMC informed the Veteran that it had submitted a second request 
for relevant records from Dr. J.E.T., but had not received a 
reply.  The Board finds that VA has properly assisted the Veteran 
in obtaining any relevant evidence.  All known and available 
records relevant to the issue of service connection for a skin 
condition have been obtained and associated with the Veteran's 
claim file.   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A March 1982 private treatment record shows that the Veteran 
complained of an itchy rash in his groin area of three months' 
duration.  There was chronic hyperpigmentation on both inner 
thighs with a few satellite lesions.  The impression was 
"contact dermatitis vs. candida."  

The service treatment records (STRs) contain a sick slip dated 
March 6, 1986, which establishes that the Veteran had a rash on 
his left foot.  On March 17, 1986, the Veteran complained of an 
itchy rash all over his body of 13 days' duration.  The 
impression was "eczema vs. contact dermatitis."  The Veteran 
was referred to dermatology.  He was subsequently diagnosed with 
atopic dermatitis.  

A May 2002 VA treatment record shows that the Veteran had a 
macular whitish rash between his toes.  The clinician diagnosed 
tinea pedis and xerosis.  VA treatment records dated March 2005 
and September 2009 contain diagnoses of tinea and tinea ungium, 
respectively.  In October 2008, the Veteran complained of a rash 
on his stomach.  The clinician diagnosed dermatitis.

The Veteran was scheduled for an examination in March 2010 to 
determine if, in fact, he had any present pathology consistent 
with the rash that was treated in service, but he did not appear 
for this examination.

When entitlement to a benefit cannot be established or confirmed 
without a current VA examination and the veteran, without good 
cause, fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  Examples of good cause 
include, but are not limited to, illness of the veteran, or 
illness or death of a family member.  38 C.F.R. § 3.655.

Here, the Veteran failed to report for a scheduled VA examination 
essential to the development of his service connection claim and 
did not set forth good cause for such failure.  He was notified 
of the examination in March 2010.  In May 2010, the Veteran and 
his representative were furnished a supplemental statement of the 
case containing the provisions of 38 C.F.R. § 3.655, and notice 
that the Veteran's claim was denied in accordance with those 
provisions.  The March 2010 letter and supplemental statement of 
the case were mailed to the Veteran's address of record and were 
not returned as undeliverable.

Notwithstanding this, neither the Veteran nor his representative 
has made an attempt to explain to the RO why he failed to report 
for the scheduled VA examination relevant to the claim.

While the Veteran contends that he has a skin condition related 
to his service, there is no evidence relating this disability to 
his service.  The preponderance of the evidence of record is 
against the claim; there is no doubt to be resolved; and service 
connection is not warranted.


ORDER

Service connection for a skin condition is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


